COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00083-CV

CHARLES “CHUCK” BAYNE                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                     APPELLEE


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      On March 5, 2013, appellant Charles “Chuck” Bayne filed a notice of

appeal from two orders related to contempt proceedings against him.

Specifically, appellant’s notice of appeal states that he desires to appeal from an

August 1, 2011 order and a February 6, 2013 order. In the August 1, 2011 order,

the trial court found appellant in contempt, sentenced him to 180 days’

confinement, suspended the imposition of that sentence, and placed him on

      1
       See Tex. R. App. P. 47.4.
community supervision for two years with explicit conditions.              In the

February 6, 2013 order, the trial court terminated appellant’s community

supervision in the “interests of [j]ustice.”

      After receiving appellant’s notice of appeal, we sent him a letter expressing

our concern that we lack jurisdiction over the appeal because, in part, mandamus

is the proper avenue for attacking a contempt judgment when a contemnor is not

restrained.    We invited appellant to file a response showing grounds for

continuing the appeal, and although he filed a response, 2 it does not provide a

basis for our jurisdiction because contempt orders are not subject to being

challenged by a direct appeal. See In re Office of Attorney Gen. of Tex., 215
S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig. proceeding) (explaining that

“[d]ecisions in contempt proceedings cannot be reviewed on appeal because

contempt orders are not appealable, even when appealed along with a judgment

that is appealable”); Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—

Fort Worth 2001, pets. denied) (en banc) (stating the same and explaining that a

“contempt judgment is reviewable only via a petition for writ of habeas corpus (if

the contemnor is confined) or a petition for writ of mandamus (if no confinement

is involved)”); see also In re A.P., No. 10-08-00338-CV, 2010 WL 3342001, at *1

(Tex. App.—Waco Aug. 25, 2010, no pet.) (mem. op.) (citing three cases for the



      2
       Appellant’s response to our jurisdictional letter stated, in part, that he
seeks to vacate and expunge the contempt judgment against him.


                                               2
proposition that orders related to community supervision arising from a contempt

judgment are not reviewable by a direct appeal).

      Because we do not have jurisdiction over appellant’s attempted appeal

from the trial court’s contempt orders, we dismiss this appeal. See Tex. R. App.

P. 42.3(a), 43.2(f); Cadle Co., 50 S.W.3d at 671.


                                            PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 18, 2013




                                        3